Exhibit CINNABAR VENTURES, INC. AND SUBSIDIARIES PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION (UNAUDITED) Index to Pro Forma Condensed Combined Financial Information Pages Pro Forma Condensed Combined Balance Sheets as of November 30, 2009 1 Pro Forma Condensed Combined Statements of Operations as of November 30, 2009 2 Pro Forma Condensed Combined Balance Sheets as of May 31, 2009 3 Pro Forma Condensed Combined Statements of Operations as of May 31, 2009 4 Notes to Pro Forma Condensed Combined Financial Statements as of November 30, 2009 and May 31, 2009 5-6 Cinnabar Ventures, Inc. and Subsidiary (A Development Stage Company) Pro Forma Condensed Combined Balance Sheet November 30, 2009 November 30, 2009 YIPPY, Inc. Cinnabar Ventures, Inc. (Acquiree) (Acquiror) Pro Forma Pro Forma (Unaudited) (Unaudited) Adjustments Combined Assets Current Assets Cash $ - $ 1,238 - $ 1,238 Total Current Assets - 1,238 - 1,238 Total Assets $ - $ 1,238 $ - $ 1,238 Stockholders' Equity Stockholders' Equity Common stock,$0.001 par value; 75,000,000 shares authorized, 22,185,000 shares issued and outstanding 900 19,845 2,340 22,185 (900 ) Additional paid-in capital 2,249,100 170,551 (1,440 ) 2,418,211 Stock subscription receivable (500,000 ) - - (500,000 ) Deficit accumulated during the development stage (1,750,000 ) (189,158 ) - (1,939,158 ) Total Stockholders' Equity - 1,238 - 1,238 Total Liabilities and Stockholders' Equity $ - $ 1,238 $ - $ 1,238 1 Cinnabar Ventures, Inc. and Subsidiaries (A Development Stage Company) Pro Forma Condensed Combined Statement of Operations For the Period from November 30, 2009 November 30, 2009 May 24, 2006 (inception) to YIPPY, Inc. Cinnabar Ventures, Inc. November 30, 2009 November 30, 2009 November 30, 2009 (Acquiree) (Acquiror) Pro Forma Pro Forma Pro Forma (Unaudited) (Unaudited) Adjustments Combined Combined General and administrative expense 1,750,000 85,019 - 1,835,019 1,939,158 Net loss $ (1,750,000 ) $ (85,019 ) $ - $ (1,835,019 ) $ (1,939,158 ) Net loss per common share $ (0.09 ) $ (0.10 ) Weighted average number of common shares outstanding during the year / period - basic and diluted 21,466,233 19,404,833 2 Cinnabar Ventures, Inc. and Subsidiaries (A Development Stage Company) Pro Forma Condensed Combined Balance Sheet May 31, 2009 May 31, 2009 YIPPY, Inc. Cinnabar Ventures, Inc. (Acquiree) (Acquiror) Pro Forma Pro Forma (Unaudited) (Unaudited) Adjustments Combined Assets Current Assets Cash $ - $ 45 - $ 45 Total Current Assets - 45 - 45 Total Assets $ - $ 45 $ - $ 45 Liabilities and Stockholders' Equity Current Liabilities: Accounts payable and accrued liabilities $ - $ 315 - $ 315 Loan Payable- related party - 22,469 - 22,469 Total Current Liabilities - 22,784 - 22,784 Stockholders' Equity Common stock,$0.001 par value; 75,000,000 shares authorized, 21,360,000 shares issued and outstanding - 19,020 2,340 21,360 Additional paid-in capital - 62,380 (2,340 ) 60,040 Deficit accumulated during the development stage - (104,139 ) - (104,139 ) Total Stockholders' Equity - (22,739 ) - (22,739 ) Total Liabilities and Stockholders' Equity $ - $ 45 $ - $ 45 3 Cinnabar Ventures, Inc. and Subsidiaries (A Development Stage Company) Pro Forma Condensed Combined Statement of Operations For the Period from May 31, 2009 May 31, 2009 May 24, 2006 (inception) to YIPPY, Inc. Cinnabar Ventures, Inc. May 31, 2009 May 31, 2009 May 31, 2009 (Acquiree) (Acquiror) Pro Forma Pro Forma Pro Forma (Unaudited) (Unaudited) Adjustments Combined Combined General and administrative expense - 38,383 - 38,383 142,522 Net loss $ - $ (38,383 ) $ - $ (38,383 ) $ (142,522 ) Net loss per common share $ (0.00 ) $ (0.01 ) Weighted average number of common shares outstanding during the year / period - basic and diluted 21,360,000 19,433,527 4 Cinnabar Ventures, Inc. and Subsidiaries Notes to Pro Forma Condensed Combined Financial Statements (Unaudited) Note 1 Background Information On January 26, 2010, Cinnabar Ventures, Inc. (“the Company”) acquired 100% of the stock of YIPPY, Inc. (“YIPPY”).The unaudited pro forma condensed combined financial statements are based on the historical financial statements of the Company and YIPPY after giving effect to the purchase price - consisting of the issuance of 2,340,000 shares of common stock, and the assumptions, reclassifications and adjustments described in the accompanying notes to the unaudited pro forma condensed combined financial statements. The pro forma condensed combined financial statements should be read in conjunction with the historical financial statements and accompanying notes of YIPPY and the historical consolidated financial statements and accompanying notes of Cinnabar Ventures, Inc., included in our annual report in Form 10-K for the fiscal year ended May 31, 2009, and the quarterly report on Form 10-Q for the quarter ended November 30, 2009. Note 2 Basis of Pro Forma Presentation The unaudited pro forma condensed combined balance sheets and statements of operations as of November 30, 2009 and May 31, 2009, are based on the historical financial statements of the Company and YIPPY, after giving effect to the Company’s acquisition of YIPPY on January 26, 2010. The pro forma financial statements give effect to the merger as if it had occurred on: ●May 31, 2008 for presenting the May 31, 2009 pro forma financial statements, and on ●November 30, 2008 for presenting the November 30, 2009 pro forma financial statements The transaction has been treated similar to a pooling of interests due to these entities being under common control; as a result, the application of ASC 805; “Business Combinations” is not applicable. The unaudited pro forma condensed combined financial statements are not intended to represent or be indicative of our consolidated results of operations or financial position that would have been reported had the YIPPY acquisition been completed as of the dates presented, and should not be taken as a representation of our future consolidated results of operations or financial position. 5 Cinnabar Ventures, Inc. and Subsidiaries Notes to Pro Forma Condensed Combined Financial Statements (Unaudited) Note 3 Pro Forma Financial Statement Adjustment The pro forma basic and diluted earnings per share amounts presented in the unaudited pro forma condensed combined statements of operations are based upon the weighted average number of our common shares outstanding and are adjusted for the 2,340,000 shares of common stock issued in connection with the acquisition.The issuance of these shares is considered outstanding as of May 31, 2009.Diluted earnings per share will not be presented since the Company has a net loss; additionally, the Company does not have any common stock equivalents. Weighted Average Common Shares Outstanding Six Months Ended November 30, 2009 Year Ended May 31, 2009 Weighted average common shares outstanding – basic and diluted 19,126,233 19,020,000 Effect of common stock issued in merger 2,340,000 2,340,000 Weighted average common shares outstanding – basic and diluted – pro forma 21,466,233 21,360,000 Net loss – pro forma $ (1,835,019 ) $ (38,383 ) Net loss per common share – basic and diluted – pro forma $ (0.09 ) $ (0.00 ) 6
